UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4225


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IQUILL WAYNE MORRISON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:16-cr-00856-HMH-1)


Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH, JR., Florence,
South Carolina, for Appellant. Sherri A. Lydon, United States Attorney, Maxwell B.
Cauthen, III, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Iquill Wayne Morrison pled guilty to Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951(a) (2012), and knowingly brandishing, carrying, and using a firearm during and in

relation to, and possessing said firearm in furtherance of, a crime of violence, in violation

of 18 U.S.C. § 924(c)(1)(A) (2012). The district court sentenced Morrison to 114 months’

imprisonment. On appeal, Morrison challenges his § 924(c) conviction, arguing that

Hobbs Act robbery is not a crime of violence under § 924(c)(3). We affirm.

       Section 924(c)(3) provides two definitions of the term “crime of violence”—the

force clause in § 924(c)(3)(A) and the residual clause in § 924(c)(3)(B). Although the

Supreme Court recently concluded that the residual clause in § 924(c)(3)(B) is

unconstitutionally vague, United States v. Davis, 139 S. Ct. 2319, 2336 (2019),

§ 924(c)(3)(A)’s force clause remains intact. Shortly after Davis, we held in United States

v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019), that “Hobbs Act robbery constitutes a crime

of violence under the force clause of [§] 924(c).” Accordingly, Morrison’s argument is

foreclosed by Mathis.

       We therefore affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2